IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-41412
                         Summary Calendar



ROBERTO R. VILLARREAL,

                                         Plaintiff-Appellant,

versus

WILLIAM BEESLER, Guard, Coffield Unit; ANTONIO BRIONES, Sergeant,
Coffield Unit; JOE SATTERWHITE, Property Officer, Coffield Unit;
BERNIE BUSH, Captain, Coffield Unit; LEIGH HARDING, Lieutenant,
Coffield Unit; KEVIN MOORE, Assistant Warden, Coffield Unit,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:98-CV-728
                       --------------------
                           July 21, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Roberto R. Villarreal, (inmate # 552587), appeals the

dismissal of his civil rights suit filed under 42 U.S.C. § 1983,

as frivolous pursuant to 28 U.S.C. § 1915A.   Villarreal’s due

process claims about his disciplinary hearing are not grounds for

§ 1983 relief inasmuch as he has not shown that the revocation of

his good-time credits has been invalidated.   See Clarke v.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-41412
                               -2-

Stalder, 154 F.3d 186, 189 (5th Cir. 1998) (en banc), cert.

denied, 525 U.S. 1151 (1999).**

     Villarreal’s claims that he was retaliated against for

exercising free speech and for writ writing is frivolous because

these claims do not invoke a specific constitutional right.

Johnson v. Rodriguez, 110 F.3d 299, 310 (5th Cir. 1997); Gibbs v.

King, 779 F.2d 1040, 1045 (5th Cir. 1986); Tighe v. Wall, 100

F.3d 41, 43 (5th Cir. 1996).   Villarreal’s claim that he was

retaliated against for using the prison grievance procedure is

frivolous because Villarreal fails to show a chronology of events

from which retaliation may plausibly be inferred.   Woods v.

Smith, 60 F.3d 1161, 1166 (5th Cir. 1995).

     Last, Villarreal’s argument that he was deprived of his

typewriter without due process of law is not cognizable under

§ 1983 because Texas has adequate postdeprivation remedies for

the confiscation of prisoner property.   See Thompson v. Steele,

709 F.2d 381, 383 (5th Cir. 1983).

     JUDGMENT AFFIRMED.




     **
        This court may affirm on this basis even though the
district court relied on other analysis for its dismissal. See
McGrew v. Texas Bd. of Pardons and Parole, 47 F.3d 158, 160 (5th
Cir. 1995).r